DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 09/13/2021, Claims 1, 8, 12 and 19 are amended. Claims 1-22 are pending. No new matter has been added. 

With respect to the amendment filed on 09/13/2021, see pages 9-13, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1-22 are allowed. 


Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-22 are allowed. 
Independent Claims 1 and 12 respectively recite the limitations of:  a first imaging device configured to capture a first image of a scene, wherein the first image comprises a plurality of first image blocks relative to a first coordinate system; a second imaging device configured to capture a second image of the scene, wherein the second image comprises a plurality of second image blocks relative to a second coordinate system; and a processor coupled to the first imaging device and the second imaging device, wherein the processor is configured to: calibrate one or more first image blocks of the plurality of first image blocks and one or more corresponding second image blocks of the plurality of second image blocks based on a transformation between the first coordinate system and the second coordinate system; convert each of the one or more calibrated first image blocks to an intensity image and a first depth map; convert each of the one or more calibrated second image blocks to a grayscale image; and generate a second depth map associated with the second image by enhancing a resolution of the first depth map for each calibrated first image block, wherein the resolution of the first depth map is enhanced based on calculating a relationship between -3-Application No. 16 694,194 Attorney Docket No. 00203.1042.01 US the intensity image and the grayscale image for each calibrated first image block and second image block.
These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 


However, Li et al., even if combined, fail to teach or suggest a first imaging device configured to capture a first image of a scene, wherein the first image comprises a plurality of first image blocks relative to a first coordinate system; a second imaging device configured to capture a second image of the scene, wherein the second image comprises a plurality of second image blocks relative to a second coordinate system; and a processor coupled to the first imaging device and the second imaging device, wherein the processor is configured to: calibrate one or more first image blocks of the plurality of first image blocks and one or more corresponding second image blocks of the plurality of second image blocks based on a transformation between the first coordinate system and the second coordinate system; convert each of the one or more calibrated first image blocks to an intensity image and a first depth map; convert each of 

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 11099275 B1
US 20200186781
US 20200349772
Karthikeyani, V., K. Duraiswamy, and P. Kamalakkannan. "Conversion of gray-scale image to color image with and without texture synthesis." IJCSNS 7.4 (2007): 11-16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Pinalben Patel/Examiner, Art Unit 2661